WIDENER, Circuit Judge,
dissenting:
I respectfully dissent. I think the majority has created what amounts to an absolute right of pre-trial common law access; has not considered the direction of Gan-nett; and to that end, has changed a circuit rule of considerable consequence without the intervention of an en banc court.
*332I.
Only last year in Goetz we decided that the decision to seal search warrant papers is “committed to the sound discretion of the judicial officer who issued the warrant” and is “subject to review under an abuse of discretion standard.” Baltimore Sun Co. v. Goetz, 886 F.2d 60, 65 (4th Cir.1989); see Application of Newsday, Inc., 895 F.2d 74, 79 (2d Cir.), cert. denied, 58 U.S.L.W. 3785 (1990). The majority, however, does not take into account the fact that the magistrate, not the district judge, was “the judicial officer who issued the warrant” in the present case; indeed, a fair reading of the majority opinion leaves the impression that the warrant was issued by the district judge. It is therefore the magistrate’s order sealing the paragraph in question, rather than that of the district judge, which must stand unless an abuse of discretion can be shown. It is the magistrate’s discretion which is under review here, not that of the district judge, as the majority would have it. See Op. at 326.
Our review should be directed to the question of whether the district court identified any such abuse on the part of the magistrate sufficient to justify disturbing the magistrate’s order. In this respect, I suggest that the evidence in the omitted paragraph is so palpably inadmissible and prejudicial that it is beyond argument that the magistrate’s decision to refuse to lift the seal from the one paragraph of the affidavit should not be disturbed.
In Gannett Co. v. DePasquale, 443 U.S. 368, 378, 99 S.Ct. 2898, 2905, 61 L.Ed.2d 608 (1979), the Court envisioned a fact situation almost on all fours with that present here and warned of the “special risks of unfairness” in cases in which “publicity concerning the proceedings at a pre-trial hearing ... could influence public opinion against a defendant and inform potential jurors of inculpatory information wholly inadmissible at the actual trial.” Gannett, 443 U.S. at 378, 99 S.Ct. at 2905. The Court went on to state that the danger of publicity at a suppression hearing is particularly acute because it may be difficult to measure with any degree of certainty the effects of publicity on the fairness of the trial. It took notice that when such information is publicized, it may never be kept from potential jurors. In such cases, the Court gave as its opinion that “[cjlosure of pre-trial proceedings is often one of the most effective methods that a trial judge can employ to attempt to insure that the fairness of a trial will not be jeopardized by the dissemination of such information throughout the community before the trial itself has even begun.” Gannett, 443 U.S. at 379, 99 S.Ct. at 2905.
With these thoughts in mind, with an affidavit in hand from the Commonwealth’s Attorney of 20 years’ experience that release of the paragraph would have “an extreme adverse impact on ... [his] ability to pick a fair and objective jury and to assure Mr. Hughes of a fair trial,” and in view of Goetz and Press Enterprise Co. v. Superior Court, 464 U.S. 501, 104 S.Ct. 819, 78 L.Ed.2d 629 (1984), the magistrate before whom the motion to lift the seal was pending, found that “the common law right of the press and the media is subservient to the higher interest that the defendant is assured the right of a fair and impartial trial.” He further found that the premature release of the paragraph in question “would tend to prejudice the right of the accused, Caleb D. Hughes, to a fair and impartial trial.” He thus denied the motion of the Washington Post to unseal that part of the affidavit in question here.
The content of the affidavit is such that it is not necessary to imagine a worse case in order to decide the case before us. If it is ever possible, in compliance with Gan-nett, to seal pre-trial proceedings to protect a fair trial from untoward prejudicial pretrial publicity, this is that case.1
*333II.
Even if the standard of review adopted by the majority is correct, that is to say it is the order of the district judge, who did not issue the warrant that we are reviewing, and not the order of the magistrate who did issue the warrant; on account of the same authorities I have cited to sustain the holding and discretion of the magistrate, I would reverse the holding of the district judge because it is my belief that he abused his discretion. There may be a stronger case for non-disclosure, but none has come to my attention.
III.
With respect to the whole case, I should say that neither the district judge nor our court has given any attention to the right of Hughes to a trial by an impartial jury of his vicinage, as guaranteed to him by Article I, Section 8 of the Virginia Constitution. See Newcomer v. Commonwealth, 220 Va. 64, 255 S.E.2d 485 (1979), and Newberry v. Commonwealth, 192 Va. 819, 66 S.E.2d 841 (1951), among other cases.
While obviously not determinative, I think that Hughes’ right must enter into the entire equation. When exercising his discretion with regard to the common law qualified right of access to warrant papers, a judicial officer must consider “all of the relevant facts and circumstances,” Goetz, 886 F.2d at 65, and “weigh[] the interests advanced by the parties,” Nixon v. Warner Communications, Inc., 435 U.S. 589, 602, 98 S.Ct. 1306, 1314, 55 L.Ed.2d 570 (1978), yet consideration of this constitutionally protected interest advanced by Hughes nowhere appears. It is true that the right to a trial by a jury of the vicinage may be only a right protected by the constitution of the Commonwealth (but cf. U.S. Const. Amend. VI); nevertheless it is a valuable right and deserves some consideration under Goetz and Nixon, however “unclear” that assertion may be to the majority. In this respect, I am taken aback by the insistence, express and implied, of the majority that the district court relied only on the ameliorative effect of voir dire, see Op. at *334326; 326, n. 2; 329; 329; 330; 331, when the district court explicitly based its order on “voir dire of the prospective trial jurors or by a change of venue, or both.” There will hardly ever be a case in which a change of venue can’t be had that will produce a jury which hasn’t heard of particularly damning information. But that is not what Gannett provides for. Particularly prejudicial and inadmissible evidence should be sealed under Gannett and not released in the name of openness so as to force the defendant, or even the Commonwealth, to ask for a change of venue. Such procedure simply isn’t fair, I think, much less legal.
Along the same line, the entire affidavit has been released to the press with the exception of the one particularly damning paragraph, and that also might be released consistent with a fair trial for Hughes as soon as the jury is empaneled on January 28th, only a month hence. No consideration was given by either the district judge or the majority to our opinion in In re Greensboro News Co., 727 F.2d 1320 (4th Cir.1984), which approved just such a short delay.
Finally, I emphasize that the majority nowhere meets or even discusses the specific authorization of Gannett for cases in which “potential jurors” may be advised “of inculpatory information wholly inad-missable in the actual trial.” Gannett, 443 U.S. at 378, 99 S.Ct. at 2905. In such cases the authority of Gannett is that “[cjlosure of pre-trial proceedings is often one of the most effective methods that a trial judge can employ to attempt to insure that the fairness of a trial will not be jeopardized by the dissemination of such information throughout the community before the trial itself has begun.” Gannett, 443 U.S. at 379, 99 S.Ct. at 2905.
In sum, whatever the majority opinion states, I think the result is that the majority treats the common law right of access to the papers as absolute, a position I cannot endorse. I would affirm the magistrate and release the affidavit at an appropriate time upon trial.2

. The majority’s effort to circumvent the plain language of Goetz fails on several counts. First, the majority argues the federal magistrate was not capable of assessing the ramifications of unsealing the affidavit simply because magistrates may not conduct voir dire at felony trials. This unwarranted denigration of the capacity of magistrates to make such assessments runs directly counter to our recent insistence upon "deference to the magistrate’s undoubtedly bet*333ter vantage point for assessing the local situation." In re Charlotte Observer, 882 F.2d 850, 856 (4th Cir.1989). Moreover, we have specifically recognized that it lies within the proper role of a magistrate to weigh "the efficacy of jury voir dire as an alternative to the protections that closure might provide....” In re Charlotte Observer, 882 F.2d at 856.
Second, the majority asserts that following the plain language of Goetz somehow entails a lack of regard for the district court’s disposition of this matter. This assertion is puzzling, given that this dissent merely urges adherence to our recent precedents in this area. In In re Charlotte Observer, we considered closure and sealing orders entered by a magistrate. Notwithstanding the fact that these orders had been reviewed by the very district judge who in fact tried the defendant, we focused our review solely upon the substantive and procedural aspects of the magistrate’s orders. We recognized that "[tjhough the authoritative order of the district court in this matter is now that of [the district judge] ‘affirming’ the magistrate’s ... order, our review is essentially a de novo consideration of the constitutionality of the magistrate’s directly operative closure order....’’ In re Charlotte Observer, 882 F.2d at 852.
Also directly at odds with the position now taken by the majority is the procedure followed by the Goetz court, which directed its review to the magistrate’s exercise of discretion. This method of review was directed notwithstanding the fact that the magistrate’s order had been reviewed by the district court which would conduct the criminal trial. In re Charlotte Observer and Goetz, in short, reviewed magistrates' orders instead of orders rendered by trial courts actually trying the cases. The majority now seeks to abandon this procedure in a case in which the district judge to which it defers is not even a judge of or member of the court in which the defendant will be tried.
Third, the majority appears to argue for a drastic reinterpretation of our ruling in Goetz. Although its argument is somewhat oblique on this point, the majority seems to state that Goetz merely upheld the discretion of a magistrate to seal search warrant papers at the time of their filing. Such a characterization of Goetz retroactively creates a straw man issue where none existed in the original case. The action of the magistrate under review in Goetz was his order, issued four months after his initial decision to seal the papers, denying a motion to unseal. Our opinion in Goetz recognized that the need to continue denying access to affidavits might continue well after their filing, and held that such decisions were committed to the sound discretion of the judicial officer who issued the warrant; it nowhere imposed the strict time limitation on this discretion as the majority now holds. The attempt of the majority opinion to draw such untenable distinctions only underscores the difficulty it experiences in trying to circumvent the Goetz rule.


. The majority continues, in its footnote two, to try to escape our ruling in Goetz by advancing a fallback position. This new argument, however, is not only flawed, but also does not support the majority's proposed disposition of this case even if accepted at face value.
The majority states that the magistrate provided a "legally inadequate record” and decides to affirm the unsealing of the affidavit. But even if one accepts its premise that the magistrate failed to comply with the procedural requirements of In re Knight Publishing Co., 743 F.2d 231 (4th Cir.1984), the proper remedy would be to remand the case to the magistrate with an instruction that he support his decision "with a clear statement of reasons, accompanied by specific findings and a discussion of possible alternatives.” In re State-Record Co., 917 F.2d 124, 129 (4th Cir.1990); In re Washington Post Co., 807 F.2d 383, 393 (4th Cir.1986). A finding that the magistrate has not provided a specific statement of his reasoning means that a court cannot at present adequately review his order; it does not set a reviewing court free to decide the question for itself. See In re State-Record Co., 917 F.2d at 129.
The opinion of the majority also does not properly characterize the nature of the respective hearings conducted by the magistrate and the district judge in this case. A fair reading of the opinion leaves the impression that the magistrate merely stated his "views on the issue" while the district court acted by “holding hearings and making findings." This portrayal of a different treatment by magistrate and judge is not borne out by the record, which indicates that the magistrate and the district judge had the same identical record before them when they made their decisions. The district judge took no additional evidence and simply reached a different conclusion than had the magistrate.
Several other aspects of the majority's argument should not pass without comment. The opinion states that “the magistrate's order provided a legally inadequate record and the district court properly reconsidered the issue.” I think this statement is incorrect to the extent that it implies that the district court actually found the magistrate’s order inadequate or identified any other way in which the magistrate abused his discretion. Rather, the record plainly discloses that the district judge simply proceeded to decide the matter for himself without any consideration of the magistrate’s order. The majority's citation of 28 U.S.C. § 636(b)(1) to justify this conduct is inexplicable, because the magistrate in this case was not acting by *335virtue of designation of a judge. The magistrate became involved in this matter pursuant to the authority independently granted him under Rule 41 of the Federal Rules of Criminal Procedure, which carefully gives that authority to "federal magistrate[s],” which of course includes all U.S. Magistrates as well as federal judges.
I am further at a loss to understand how the majority can harmonize its concession that a magistrate's order may, in some cases, be the proper subject of our review with its continued assertion that it is the order of the district judge which should be reviewed in this case. While I join in the majority’s recital of the need for complete and specific findings to support closure orders, I reject its attempt to create a discretion which may be conferred retroactively upon either inferior judicial officer without previous ascertainment as to whose discretion will be reviewed. To avoid this type of jurisprudence, we must make clear that the discretion to seal warrant papers is vested in a specific judicial officer, whose judgment must stand unless a reviewing court can point to an abuse of discretion. Our recent decisions in this area have completed this task by vesting this discretion in the judicial officer who issued the warrant and the majority’s decision to tamper with these rulings is not well advised, I think. I point to the fact that circuit judges and even justices may and do issue search warrants under Rule 41(a), and suggest that if such a search warrant is sealed by the judge or justice, or if permission to unseal the same be denied, as here, it is the discretion of the issuing judge or justice which should be reviewed, not the discretion of a judge of the district court in which the papers just happen to be filed under Rule 41(g).
The statement by the majority that I essentially concede the inadequacy of the magistrate’s findings is simply incorrect. The only reference in the dissent to a remand of the magistrate’s finding is in response to the majority’s finding that the magistrate provided an inadequate record. That was not suggested by me.
However mystified the majority may be, I am firm in my conviction that the magistrate derived his power to issue a search warrant from Federal Rule of Criminal Procedure 41, especially subsection (a) thereof which states "[a] search warrant authorized by this rule may be issued by a federal magistrate or a judge of a state court of record" and not from § 636(b), which only concerns itself with situations in which "a judge may designate a magistrate” to conduct hearings for him or to hear and determine pre-trial matters. Our decision in Goetz specifically directed that it was the discretion of the judicial officer who issued the warrant which was to be reviewed and not the discretion of the district court. A United States Magistrate who issues a search warrant no more depends for his authority on the Magistrates Act than would a state judge, or a U.S. circuit judge, or a justice of the Supreme Court.